Name: Commission Regulation (EC) No 1056/96 of 12 June 1996 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: political geography;  beverages and sugar;  foodstuff;  international trade;  marketing
 Date Published: nan

 Avis juridique important|31996R1056Commission Regulation (EC) No 1056/96 of 12 June 1996 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts Official Journal L 140 , 13/06/1996 P. 0015 - 0017COMMISSION REGULATION (EC) No 1056/96 of 12 June 1996 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1544/95 (2), and in particular Article 72 (5) thereof,Whereas Council Regulation (EEC) No 2392/89 (3), as last amended by Regulation (EEC) No 3897/91 (4), lays down general rules for the description and presentation of wines and grape musts;Whereas Commission Regulation (EEC) No 3201/90 (5), as last amended by Regulation (EC) No 692/96 (6), lays down detailed rules for the description and presentation of wines and grape musts;Whereas, as a result of the geopolitical changes which have taken place in the former Soviet Union and the former Czechoslovakia, Annexes I, II and IV to Regulation (EEC) No 3201/90 should be adjusted and completed to take account of the new circumstances;Whereas Annex III to Regulation (EEC) No 3201/90 should be supplemented by the addition of the name of a variety and its synonym to point 4 'GREECE`;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 3201/90 is hereby amended as follows:1. in Annex I, after Chapter 17 'SLOVENIA` the following Chapter 18 is inserted:'18. MOLDOVA- Vin de calitate`;2. in Annex II, point 18a 'SLOVAK REPUBLIC` is replaced by the following:'18a. SLOVAK REPUBLICWines bearing one of the following names of the wine-growing region of origin:- Galantsk ´y- Hlohoveck ´y- Levick ´y- Malokarpatsk ´y- Modrokamensk ´y- Nitriansk ´y- Podunajsk ´y- OSamorÃ ­nsk ´y- Skalick ´y- Tekovsk ´y- Trnavsk ´y- V ´ychodoslovensk ´y- ZÃ ¡horsk ´y`3. in Annex II, point 24 'MOLDOVA`, 'Taracha` is replaced by 'Taraclia`;4. In Annex II, point 25 'RUSSIA` is replaced by the following:'25. RUSSIAWines bearing one of the following names of the wine-growing region or subregion of origin:- North Caucasus:- Territory of Daghestan Republic- Territory of Tchetchnia Republic- Krasnodar- Stavropol- Rostov`;5. In Annex III, point 4 'GREECE`, the following names are added:>TABLE>6. In Annex IV, point 19 'SLOVAK REPUBLIC` is replaced by the following:>TABLE>7. In Annex IV, point 24 'MOLDOVA` the following variety names are added:>TABLE>8. in Annex IV, point 25 'RUSSIA` is replaced by the following:>TABLE>Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 June 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 84, 27. 3. 1987, p. 1.(2) OJ No L 148, 30. 6. 1995, p. 31.(3) OJ No L 232, 9. 8. 1989, p. 13.(4) OJ No L 368, 31. 12. 1991, p. 5.(5) OJ No L 309, 8. 11. 1990, p. 1.(6) OJ No L 97, 18. 4. 1996, p. 15.